Citation Nr: 1210841	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-44 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS). 

2.  Entitlement to an increased compensable disability rating prior to October 13, 2011, and a disability rating in excess of 10 percent from October 13, 2011 for a left knee disability.


REPRESENTATION

Appellant represented by:	Jaya Shurtliff, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran had active military service from November 1993 to April 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Buffalo, New York which, in part, denied service connection for MS and continued a noncompensable disability rating assigned to the service-connected left knee disability.  

In a July 2011 decision, the Board remanded these issues for additional development.

In an October 2011 supplemental statement of the case (SSOC), during the pendency of this appeal, the RO granted a higher disability rating of 10 percent for a left knee disability (residuals of stress fracture of left distal femur with patellofemoral syndrome of the left knee), effective October 13, 2011.  As higher schedular evaluations for this disability is possible, the issue of entitlement to a rating in excess of 10 percent for a left knee disability remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Multiple sclerosis did not begin during service or within 7 years of separation and is not otherwise related to service. 

2.  Prior to October 13, 2011, the Veteran's left knee disability was manifested by complaints of left knee pain with extension to 0 degrees and flexion to 130 degrees without objective evidence of arthritis, instability, or subluxation.  

3.  From October 13, 2011, the Veteran's left knee disability has been manifested by mild degenerative or traumatic arthritis shown on x-ray, with range of motion from 0 degrees extension to 130 degrees flexion with functional loss due pain on motion, without objective evidence of instability or subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for multiple sclerosis are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Prior to October 13, 2011, a compensable disability evaluation for the left knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5262 (2011).   

3.  From October 13, 2011, a rating in excess of 10 percent for the Veteran's left knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5262 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding his claim for an increased rating for a left knee disability, the RO provided notice to the Veteran in a January 2008 letter, prior to the date of the issuance of the appealed July 2008 rating decision.  The January 2008 letter explained what information and evidence was needed to substantiate a claim for an increased rating.

Regarding his service connection for MS claim, an August 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

After issuance of the August 2008 letter, and opportunity for the Veteran to respond, the October 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental statement of case, is sufficient to cure a timing defect).

The January 2008 and August 2008 letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, private treatment records, and the Veteran's June 2008, April 2009 and October 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  

The Board finds that no additional RO action to further develop the record on the claim for entitlement to service connection for MS and entitlement to an increased compensable disability rating from May 15, 2007 to October 12, 2011, and a disability rating in excess of 10 percent from October 13, 2011 for a left knee disability, is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


I.  Entitlement to service connection for MS.

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Multiple sclerosis may also be presumptively service connected if it becomes manifest to a degree of 10 percent or more within seven years of the end of service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran's service treatment records demonstrate that the Veteran presented on multiple occasions with complaints of flu-like symptoms.  Specifically, in October 1994, the Veteran presented with complaints of flu symptoms as he was light headed and had a sore throat.  In April 1995, he presented with flu-like symptoms.  A November 1995 treatment note indicated that the Veteran had a head cold, light headaches, vomiting, diarrhea and swollen glands.  A December 1995 treatment report again noted complaints of flu-like symptoms.

In a March 2007 neurological consultation, a private physician noted that the Veteran's neurological symptoms began about 3 to 4 weeks ago.  After a review of an MRI of the Veteran's brain and cervical spine, the physician concluded that most likely this was the initial stages of MS.

In a VA neurology consultation in July 2007, the Veteran reported that his symptoms began in December 2006 when he felt a tingling and numbness in his left hand.

The Veteran underwent a VA examination in June 2008.  The Veteran contended that he had multiple sclerosis in the military as he had multiple episodes of flu like symptoms.  He was diagnosed with MS in March 2007.  He reported that he had noted numbness in his hands in December 2006 and had intermittent numbness 6 or 7 years ago.  He was a licensed commercial pilot but did not work since he was diagnosed with MS in March 2007.  The diagnosis was MS.  The examiner concluded that it was less likely than not that the Veteran had MS when presenting while he was on active duty.  The examiner noted that the Veteran had some episodes of fatigue but it was accompanied by other symptoms that indicated a viral or other infectious process.  According to the Veteran's own history, he began having symptoms more typical of MS about 6 years ago.

In an August 2008 letter, a private physician noted that he reviewed the Veteran's medical records.  He reported how the Veteran had presented on multiple occasions ("at least 18" times) during service with a "multitude of symptoms and signs consistent with early multiple sclerosis".  The physician noted that although general in nature, the reoccurrence and persistence of his complaints, specifically dizziness, muscle fatigue, general malaise, muscle aches, headaches as well as low joint pain, low grade fever and anxiety are consistent with early MS.  The totality of these signs and symptoms, along with their persistence, made it more likely than not that the beginning signs and symptoms of his MS were present during his enlistment period.

In April 2009, the Veteran underwent a VA examination.  The diagnosis was MS.  The examiner noted the occasions in service when the Veteran presented with complaints of flu-like symptoms.  The examiner determined that it was less likely than not that the Veteran's MS was caused by or the result of active duty nor was it manifest within the 7 year period immediately following his discharge from active duty in April 1996.  The examiner noted that in addition to the evidence of record, there were no records for the 7 years following discharge.  It was clear from the record that the Veteran did not have neurological or opthalmalic complaints during active duty.  It was clear that he had 4 episodes of illness that were treated.  Each incident had objective findings of illness such red throat and exudate.  Even if these were early signs of MS, neurological symptoms would have followed and the earliest neurological symptoms were documented 11 years after the last flu-like symptoms were documented.

The Veteran underwent a VA examination in October 2011.  The examiner noted that since the VA examination he conducted in April 2009, Social Security records had been added to the claims file which she reviewed.  The examiner noted that there no complaints of vague fatigue, headaches, general malaise, dizziness, muscle fatigue or low grade fever that were not associated with a clinical picture of illness.  The examiner noted that there were 4 documented visits for flu-like symptoms in service as opposed to the "at least 18" that the private physician noted in his August 2008 opinion.  It was noted that the Veteran believed that his extensive brain and cervical lesions had to be present for many years.  The examiner noted that while the symptoms did take time to manifest, hence the 7 year period of presumption, there was no documentation from 1996 through 2007for flu like symptoms or vague fatigue or neurological symptoms until December 2006.  The Veteran was working as a pilot and would have had a yearly flight examination during this time period.  The examiner opined that these facts, along with the previous April 2009 VA examination, findings, chart review and research at the time do not change the original opinion that the Veteran's MS onset was less likely than not during active duty or within the 7 years immediately following his discharge from active duty in April 1996.

Based upon the evidence of record, the Board finds the Veteran's MS disability is not shown to have been incurred as a result of any established event, injury, or disease during active service, nor to have been manifest within seven years of the Veteran's discharge from service.  

There is a current diagnosis of MS; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that while the Veteran had 4 occasions where he presented with in-service complaints of flu-like symptoms, there are no clinical findings or diagnoses of MS until March 2007.  The first post-service evidence of MS noted to be in March 2007 and the Veteran repeatedly indicated that he first noticed the symptoms of MS (numbness in his hands) in December 2006.  A review of the post-service VA medical records reflect that at no time prior to December 2006 did the Veteran provide a history of MS symptoms, despite ample opportunities to do so.  The October 2011 VA examiner noted that the Veteran was working as a pilot and would have had a yearly flight examination during the seven year time period since his discharge from service.  Also, none of the VA treatment records show that the Veteran was diagnosed or had manifestations of MS within seven years of service.

There are conflicting opinions as to whether the Veteran's MS disability is related to his active service to include whether it manifested to a degree of 10 percent or more within seven years of the end of service.  As noted above, the August 2008 letter from a private physician noted that it was more likely than not that the beginning signs and symptoms of the Veteran' MS were present during his enlistment period.  Conversely, the June 2008 VA examiner specifically found that the MS was not related to service while in April 2009 and October 2011 VA opinions, an examiner found that the Veteran's MS onset was less likely than not during active duty or within the 7 years immediately following his discharge from active duty in April 1996.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the June 2008, April 2009 and October 2011 opinions of the VA examiners to be the most probative.  While the August 2008 private physician's letter related the Veteran's MS disability to service, the Board also notes that the physician erroneously noted that the "Veteran presented on multiple occasions (at least 18) during his enlistment period with a multitude of symptoms and signs consistent with early MS".  Service treatment records show and the VA examiners all noted, that the Veteran presented with complaints of flu-like symptoms on only four occasions.  The Board medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461(1993).  

In contrast, the VA examiners had the benefit of a review of the Veteran's claims file, and provided more detailed rationale than the private physician's opinion.  Unlike the private physician, the June 2008 examiner and April 2009 and October 2011 VA examiner addressed the Veteran's in-service complaints of flu-like symptoms and noted episodes of fatigue and how they were not accompanied by other symptoms that indicated a viral or other infectious process.  Unlike the private physician, the examiners also addressed the timing of the Veteran's symptoms in regards to when MS actually manifested.  Specifically, the October 2011 VA examiner noted that that while the symptoms of MS did take time to manifest, there was no documentation from 1996 through 2007 for flu like symptoms or vague fatigue or neurological symptoms until December 2006.  

For these reasons the Board finds the June 2008, April 2009 and October 2011 opinions of the VA examiners to be the most probative.  

Given that the most probative opinion is against a finding of a relationship between a MS disability and service, the Board finds that service connection is not warranted.

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his MS disability is related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.





II.  Entitlement to an increased compensable disability rating prior to October 13, 2011, and a disability rating in excess of 10 percent from October 13, 2011 for a left knee disability.

Increased Ratings Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The assignment of a particular Diagnostic Code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing the claim for a higher rating, VA must consider which Diagnostic Code or Codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In a November 1997 rating decision, the Veteran was granted service connection for a left knee disability at a 10 percent rating, effective May 15, 1997.

A June 2000 rating decision reduced the Veteran's disability rating to a noncompensable (0 percent) rating, effective September 1, 2000 based on the Veteran's failure to report for a routine VA medical examination in February 2000.

The Veteran filed a claim for an increased rating for his left knee disability on May 17, 2007.

An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. §§ 3.400(o)(1) and (2) ; see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

The Veteran's left knee disability was originally rated as noncompensable under Diagnostic Code 5257, but is currently assigned a 10 percent disability evaluation from October 13, 2011 under Diagnostic Code 5260-5003.

Under Diagnostic Code 5257, other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011)).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  When the limitation of motion of a specific joint or joints is non-compensable under the appropriate Diagnostic Code, then a 10 percent rating is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Diagnostic Code 5003 also provides that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent rating is assigned under Diagnostic Code 5003 for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations. See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5260, limitation of flexion of either leg to 60 degrees warrants a noncompensable (0 percent) rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A maximum 30 percent rating requires flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011)).

Under Diagnostic Code 5261, limitation of extension of either leg to 5 degrees warrants a noncompensable (0 percent) rating. A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A maximum 50 percent rating requires extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011)).

Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II (2011)).

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Factual Background and Analysis

In a December 2007 orthopedic surgery consultation, the Veteran reported that he experienced pain in the front part of his knees mostly from walking.  The Veteran walked with a smooth, symmetric gait.  Range of motion was 0 to 130 degrees with mild patellar crepitus.  There was mild tenderness to palpitation over the patella as well as to the lateral joint line.  He had significant muscle atrophy in his bilateral quads.  His McMurray's sign and Anterior-posterior Drawer were negative.  Lachman's was negative.  He was neurovascularly intact with good perfusion distally.  Muscle strength was 5/5 in restricted knee flexion and extension.  X-rays revealed normal osteo structures and soft tissue.  The patellae were also unremarkable and in normal position.  There were good joint spaces throughout.  The impression was chronic knee pain.  

The Veteran underwent a VA general medical examination in June 2008.  He reported that his knees felt less stable throughout the day.  On examination, his gait was normal but he had slapping of the feet.  His right and left knees both appeared normal on inspection.  There was no deformity, effusion or discoloration.  The knees have good stability.  Quadriceps were 5/5 bilaterally and hamstrings were 4/5 bilaterally.  There was no pain or tenderness on palpitation of the knee joints, medial or lateral.  There was no pain on motion.  Flexion of the left knee was 0 to 135 degrees.  After repetitive flexion and extension activities, testing for pain, weakness and fatigability, showed no change in range of motion or pain pattern that had been described prior to activity.  The diagnosis was status post stress fracture of the left distal femur.

The Veteran underwent a VA examination in October 2011.  The Veteran had a diagnosis of chondromalacia.  He reported flare-ups which will result in him being able to do less.  However, it was difficult to discern these flare-ups from the symptoms of his MS.  He reported having difficulty carrying weight.  On examination, flexion of the left knee was 0 to 130 degrees.  Painful motion began at 90 degrees.  There was no limitation of extension and no objective evidence of painful motion.  He was also able to perform repetitive-use testing with 3 repetitions.  After repetitive use, his flexion of the left knee was 0 to 120 degrees with 0 degrees of hyperextension.  He did not have any additional limitation in range of motion in the knee and lower leg following repetitive use.  He did have functional loss and/or functional impairment of the knee or lower leg as he had weakened movement, incoordination and pain on movement.  He also had pain or tenderness to palpitation for the joint line or soft tissue of the left knee.  Strength of his knee flexion and extension was 5/5.  Anterior, posterior and medial-lateral stability was normal.  There was no evidence or history of recurrent patellar sublaxation or dislocation.  He had a stress fracture of the lower extremity and crepitus under his patella.  He used assistive devices related to his MS.  X-ray evidence of degenerative or traumatic arthritis of the left knee was documented as he had small joint effusion and mild degenerative changes.  The examiner noted that the Veteran was working as a pilot before his diagnosis of MS and would need to have space to extend his leg because of his left knee disability.

Concerning the period prior to October 13, 2011, the Board finds that the Veteran is not entitled to a compensable disability evaluation for his left knee disability.

Prior to that date, there was no objective evidence of subluxation or lateral instability.  Thus, a compensable evaluation was not warranted under Diagnostic Codes 5257.

By the same token, there was no objective evidence of limitation of flexion or extension to a compensable degree.  Range of motion was from 0 to 130 degrees.  Additionally, x-rays prior to October 13, 2011 (including a December 2007 orthopedic consultation that revealed normal osteo structures and soft tissue) found no evidence of arthritis.  

The Board notes that the October 2011 VA examination demonstrated degenerative or traumatic arthritis of the left knee as he had small joint effusion and mild degenerative changes established by x-ray findings.  As this was the first evidence of arthritis, the grant of the 10 percent rating from October 13, 2011 was based on the Veteran's non-concompensable limitation of motion with evidence of arthritis under Diagnostic Codes 5003-5260. 

The Board also finds, however, that a disability rating in excess of 10 percent for the period from October 13, 2011 is not warranted.  

From that date, even with degenerative arthritis established by x-ray findings, the evidence reflects that left knee flexion was limited, at worst, to 120 degrees.  As noted above, the aforementioned flexion measurement is consistent with no more than a 0 percent (noncompensable) rating under Diagnostic Code 5260. 

Additionally, there has been no evidence of limitation of extension of the left knee.  Hence, the extension measurements are also consistent with no more than a 0 percent (noncompensable) rating under Diagnostic Code 5261. 

The Board recognizes that VA examination has revealed subjective complaints of pain and weakness, but without incapacitating episodes.  As addressed above, the Board observes that, given the Veteran's painful-albeit, noncompensable-left knee motion, and other symptoms, the 10 percent rating assigned appears to be consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  However, the medical evidence reflects that no higher rating is assignable, even when functional loss due to pain, weakness and other factors is considered. 

Regarding whether a higher rating is assignable on the basis of recurrent subluxation or lateral instability under Diagnostic Code 5257, there has been no objective evidence of laxity or recurrent subluxation in in the left knee.  In this regard, instability was not found on objective examination in either the June 2008 or October 2011 VA examinations. 

The Board has also considered whether there is any basis for assignment of a higher rating for the left knee disability under any other potentially applicable diagnostic code.  However, in the absence of any ankylosis, dislocated or removed cartilage, or other deformity, evaluation of the left knee under any other diagnostic code for evaluating pertaining to musculoskeletal disability of the lower extremities-Diagnostic Codes 5256, 5258, 5259, 5262, or 5263-is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disability is not shown to involve any other factors) that would warrant evaluation of the disability under any other provisions of the rating schedule. 

As such, a rating in excess of 10 percent from October 13, 2011 is not warranted and the claim must be denied.

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's left knee disability is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun. 

(Continued on next page.)



ORDER

Entitlement to service connection for MS is denied.

Entitlement to an increased compensable disability rating prior to October 13, 2011 is denied.

Entitlement to a disability rating in excess of 10 percent from October 13, 2011 for a left knee disability is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


